129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles Loewe, Appellant,v.UNITED STATES of America:  U.S. Marshall Service, Appellees.
No. 97-1376.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 5, 1997Filed:  Nov. 12, 1997

Appeal from the United States District Court for the Western District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Charles Loewe appeals from the district court's1 orders denying his postjudgment motions in this 28 U.S.C. § 2241 proceeding.  After careful review of the record for abuse of discretion, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:


1
 The HONORABLE D. BROOK BARTLETT, Chief Judge, United States District Court for the Western District of Missouri